DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4, 7-9, 12-14, 16-18 and 20 in the reply filed on 2/10/21 is acknowledged.  The traversal is on the ground(s) that claims 5 and 6 should also be examined as they are claim different bristle configurations and could be examined without undue burden on the Examiner.  This argument is found persuasive and claims 1-9, 12-14, 16-18 and 20 will be examiner on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2011/030864).
	With respect to Claim 1, Lee teaches a valve assembly (Figures 2-9) for a vehicle exhaust system (system of Figure 1 having valve of Figures 2-9 – [0065]) comprising: a rigid mount structure (10) configured to be mounted within an exhaust component (defined by pipe in Figures 2b-c) defining an exhaust gas passage; and a plurality of flexible members (20) each extending from a first end to a second end, and wherein one of the first ends and second ends of the flexible members is fixed to the rigid mount structure (10) and the other of the first ends and second ends is free to move such that the plurality of flexible members (10) creates a variable restriction to flow through the exhaust component that varies in response to a pressure difference upstream and downstream of the plurality of flexible members (20) ([0009]-[0016]).  
	With respect to Claim 2, Lee teaches wherein at least some of the flexible members (20) partially overlapping each other, and wherein the freely movable ends bend from an initial position to increase an open area within the exhaust gas passage in response to increased exhaust gas pressure above a predetermined level, and wherein the freely moveable ends return to the initial position when exhaust gas pressure falls below the predetermined level ([0031]).  
	With respect to Claim 3, Lee teaches wherein, when in the initial position, the freely movable ends of the plurality of flexible members (20) are spaced apart from each other to define an open space radially inward of the freely movable ends, and wherein the freely movable ends bend from the initial position to increase the open space within the exhaust gas passage in response to increased exhaust gas pressure above the predetermined level ([0031]).  
	With respect to Claim 4, Lee teaches wherein the exhaust gas passage defines a center axis, and wherein the open space is concentric with the center axis (clearly seen).  
	With respect to Claim 7, Lee teaches wherein the rigid mount structure (10) comprises an outer band defining an inner surface surrounding the exhaust gas passage, and wherein the flexible members (20) extend outwardly from the inner surface toward a center of the exhaust gas passage (see Figure 2).  
	With respect to Claim 8, Lee teaches wherein the outer band (10) is circular, ovoid, or elliptical.  
	With respect to Claim 16, Lee teaches including a guide (60) positioned downstream from the plurality of flexible members (20) to define a bend stop position for the flexible members (20) when the exhaust gas pressure exceeds the predetermined level ([0048]-[0049]).  
	With respect to Claim 17, Lee teaches a vehicle exhaust component (system of Figure 1 having valve of Figures 2-9 – [0065]) assembly comprising: an exhaust component body (defined by pipe in Figures 2b-c) having an inner surface defining an exhaust gas passage; a rigid mount structure (10) positioned within the exhaust gas passage (see Figure 2c); a plurality of flexible members (20) each extending from a first end to a second end, and wherein the plurality of flexible members (20) comprise a plurality of bristles or stiffeners (20), and wherein the first ends of the flexible members (20) are fixed to the rigid mount structure (10) and the second ends are free to move such that the plurality of flexible members creates a variable restriction to flow through the exhaust component body that varies in response to a pressure difference upstream and downstream of the plurality of flexible members (20) ([0009]-[0016]); and wherein the freely movable ends bend from an initial position to increase an open area within the exhaust gas passage in response to increased exhaust gas pressure above a predetermined level, and wherein the freely moveable ends return to the initial position when exhaust gas pressure falls below the predetermined level ([0031]).  
	With respect to Claim 18, Lee teaches wherein the rigid mount structure (10) comprises an outer band defining an inner surface surrounding the exhaust gas passage, and wherein the flexible members (20) extend outwardly from the inner surface toward a center of the exhaust gas passage, and wherein the open area comprises one or more annuli (defined by downstream end opening formed by flexible members #20) positioned adjacent a center of the exhaust gas passage.  
	With respect to Claim 20, Lee teaches including a guide (60) positioned downstream from the plurality of flexible members (20) to define a bend stop position for the flexible members (20) when the exhaust gas pressure exceeds the predetermined level ([0048]-[0049]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2011/030864).
	With respect to Claim 5, Lee is relied upon for the reasons and disclosures set forth above.  Lee further teaches wherein the exhaust gas passage defines a center axis, and wherein the open space is concentric with the center axis (clearly seen).  Lee fails to teach wherein the open space is non-concentric with the center axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the open space is non-concentric with the center axis, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lee.
 	With respect to Claim 6, Lee is relied upon for the reasons and disclosures set forth above.  Lee further teaches the freely movable ends of the plurality of flexible members (20) are spaced apart from each other to define an open space radially inward of the freely movable ends (clearly seen).  Lee fails to teach wherein the open space comprises at least two separate annuli.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the open space comprises at least two separate annuli, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lee.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the open space comprises at least two separate annuli, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	With respect to Claim 9, Lee is relied upon for the reasons and disclosures set forth above.  Lee further teaches an outer band (10).  Lee fails to teach wherein the outer band is polygonal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the outer band is polygonal, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Lee.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2011/030864) in view of Bouhaj (7,987,872).
	With respect to Claim 12, Lee is relied upon for the reasons and disclosures set forth above.  Lee further teaches wherein the plurality of flexible members are made from metal plates ([0036]).  Lee fails to teach wherein the plurality of flexible members comprises a plurality of bristles.  Bouhaj teaches a similar variable/throttling type valve (Figures 1-2, #1) for use in a flow pipe/duct, having a plurality of flexible members functionally similar to Lee that comprises a plurality of bristles (10).  Because the flexible members of Lee are formed from metal plates, which will inherently be excited to perform at least some level of vibration under certain flow conditions (see Bouhaj, Col. 1, Lines 49-50; Col 7, Lines 34-36), and the bristle configuration of Bouhaj will further decrease noise generation, as it will not allow any kinetic energy to be converted into vibrational energy, as said energy is absorbed (Col 2, Lines 57-65), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lee, with the apparatus of Bouhaj so as to further decrease noise generation.
	With respect to Claim 13, Bouhaj teaches wherein it is obvious that the bristles (10) overlap each other to define a bristle density that can be varied to provide a desired variable open area in relation to the predetermined level of exhaust gas pressure.  
	With respect to Claim 14, Bouhaj inherently teaches the bristles (10) can have varying lengths and/or thicknesses, as the bristles can be made from natural hair (Col. 5, Lines 35-37), which will inherently have some variation in thickness.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to variable restriction valve for vehicle exhaust system are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837